DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,237,827 (Patent ‘827, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features in the current claims 21-36 are already included in claims of Patent ‘827. See tables below.
Table I:
Current Application 17/574026
US. Patent No. 11,237,827
21-36
1-16

Table II:
Current Application 17/574026
US. Patent No. 11,237,827
21. A method comprising: 







sequencing, over a plurality of execution cycles, provision of a plurality of operands from a plurality of registers sized to store single precision operands to a first operand register sized to store double precision operands for processing at a first arithmetic logic unit (ALU).
1. A method comprising: 
receiving, for a plurality of threads executing at a processing unit, a plurality of operands for processing at a first arithmetic logic unit (ALU); 

storing the plurality of operands at a plurality of registers sized to store single precision operands; and 
sequencing, over a plurality of execution cycles, provision of the plurality of operands from the plurality of registers to a first operand register sized to store double precision operands for processing at the ALU.



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sequence control module in claims 29-36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US. Patent App. Pub. No. 2011/0258415, “Chou” hereinafter) further in view of Saulsbury (US. Patent App. Pub. No. 2002/0019928).
As per claim 21, Chou teaches a method comprising: 
sequencing, over a plurality of execution cycles, provision of a plurality of operands from a plurality of registers sized to store single precision operands (further addressed below with reference to Saulsbury) to a first operand register sized to store double precision operands (Fig. 3A-C, ¶ [100-102], “Instruction sequence 330 includes a first single-precision floating-point instruction "fadds f0, f1, f2" and a second double-precision floating-point instruction "faddd f2, f4, f6." The "fadds" instruction is executable to add the values stored in the single-precision sources f0 and f1 and stores the result in the single-precision destination f2. The "faddd" instruction is executable to add double-precision sources f2 and f4, and store the result in f6”) for processing at a first arithmetic logic unit (ALU) (as addressed below in combination with Saulsbury).
Chou does not expressly teach the plurality of register sized to store single precision operands and providing the single precision operands to a first operand register for processing at a first arithmetic logic unit (ALU). However, Chou does teach the single precision portion of the register as depicted in Fig. 3, and further suggests that the modification of the register sizes and levels of precision can be made for implementing the method (see ¶ [104]), implying the operand register can be sized to store single precision operand (315A or 315B) and can be provided to registers 310 to store double precision operands.
Saulsbury teaches a similar method of processing data using plurality of registers with different levels of precision (¶ [35] referring to Fig. 3), wherein the operand registers can be sized to store single precision or double precision operands (see Table I, ¶ [43]), and the single precision input operand stored in the operand registers can be provided to double precision operand register for processing at the ALU (see Fig. 5, ¶ [51-52], and Fig. 6, ¶ [54-55]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Saulsbury in combination with the method as taught by Chou, the advantage of which is to reduce the overall complexity of a given device (¶ [32]).
As per claim 22, as addressed above referring to Fig. 3 of Chou, the combined teachings of Chou and Saulsbury also include wherein the sequencing comprises: 
during a first execution cycle, storing a first portion of a first operand of the plurality of operands at the first operand register (storing single precision operand portion at ps0); and 
during a second execution cycle, transferring a first portion of a second operand of the plurality of operands from a first register of the plurality of registers to the first operand register (transferring single precision operand portion at ps1).
As per claim 23, the combined Chou-Saulsbury does impliedly teach wherein the sequencing further comprises: 
during the first execution cycle, storing a second portion of the first operand at a second register of the plurality of registers; and 
during the second execution cycle, transferring the second portion of the first operand to a second operand register for processing at the ALU (see Chou, Fig. 3B, ¶ [99-100], i.e. “…read separate single-precision portions (e.g., for ls0 and ls1) from two different physical registers (e.g., ps0 and ps2) for a single instruction source operand”. It is noted that the claim language is given the broadest interpretation since it is not clear what are defined as the portions of the operands in this claim and the following claims).
As per claim 24, the combined Chou-Saulsbury also teaches during the second execution cycle, reading the first operand from the first and second operand registers at the ALU (taught by Saulsbury referring to Fig. 5 and 6, ¶ [51-52]). Thus, claim 24 would have been obvious over the combined references for the reason above. 
As per claim 25, as addressed, the combined Chou-Saulsbury also teaches wherein the first operand is a double precision operand (Chou, ¶ [101-102], and Saulsbury, ¶ [43], Table I). Thus, claim 25 would have been obvious over the combined references for the reason above. 
As per claim 26, the combined Chou-Saulsbury also impliedly teaches wherein the sequencing further comprises: during the second execution cycle, transferring a first portion of a third operand from a second register of the plurality of registers to the first register of the plurality of registers (see Chou’s example on Fig. 3C, ¶ [102-103]).
As per claim 27, the combined Chou-Saulsbury also implied teaches wherein the sequencing further comprises: during a third execution cycle, transferring the first portion of the third operand from the first register of the plurality of registers to the first operand register (Chou, Fig. 3C, ¶ [102-103]).
As per claim 28, as addressed, the combined Chou-Saulsbury does teach wherein the sequencing further comprises: during the second execution cycle, transferring a first portion of a fourth operand from a third register of the plurality of registers to the second register of the plurality of registers (Chou, Fig. 3A-C, by executing the sequence of instructions stored in the registers as depicted and described in ¶ [102-104]. As addressed, the claim language is at best understood by the examiner as the portions of the operands are not clearly defined).
Claim 29, which is similar in scope to claim 21 as addressed above, is thus rejected under the same rationale.
 Claim 30, which is similar in scope to claim 22 as addressed above, is thus rejected under the same rationale.
Claim 31, which is similar in scope to claim 23 as addressed above, is thus rejected under the same rationale.
Claim 32, which is similar in scope to claim 24 as addressed above, is thus rejected under the same rationale.
Claim 33, which is similar in scope to claim 25 as addressed above, is thus rejected under the same rationale.
Claim 34, which is similar in scope to claim 26 as addressed above, is thus rejected under the same rationale.
Claim 35, which is similar in scope to claim 27 as addressed above, is thus rejected under the same rationale.
Claim 36, which is similar in scope to claim 28 as addressed above, is thus rejected under the same rationale.
Claim 37, which is similar in scope to claim 21 as addressed above, with the exception of  a parallel processing unit. However, this is also taught by the combined Chou-Saulsbury (Chou, ¶ [43], and Saulsbury, ¶ [26]). Claim 37 is thus rejected under the same rationale.
Claim 38, which is similar in scope to claim 22 as addressed above, is thus rejected under the same rationale.
Claim 39, which is similar in scope to claim 23 as addressed above, is thus rejected under the same rationale.
Claim 40, which is similar in scope to claim 24 as addressed above, is thus rejected under the same rationale.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611